GREENBERG, J.,
This case is again before us on plaintiffs’ objections to a third set of interrogatories.
On November 10, 1977, we denied defendant, Paul A. Lotke’s motion for a more complete answer *254to an interrogatory which asked plaintiffs to state in full the facts forming the basis for plaintiffs’ allegation that this defendant was guilty of wilful, wanton and reckless misconduct. We did this because we felt that plaintiffs’ answer sufficiently answered that question.
Plaintiffs’ answer, however, did refer to defendant’s failure to follow elementary medical principles; to defendant’s ignoring certain classic signs and symptoms; to defendant’s prescribing certain antibiotics; to defendant’s failure to properly observe the patient; to defendant’s failure to advise plaintiff of certain risks; to defendant’s failure to provide necessary consultations and to defendant’s failure to recommend appropriate tests. Now defendant seeks to ascertain the principles, the signs and symptoms, the antibiotics, etc., etc., to which plaintiff refers in his answer.
It seems to us that this is proper and is in no way an indication of bad faith or harassment. Certainly plaintiff would have to show this at the trial so that it is not something he would otherwise not be required to do. In addition, it is this type of information which provides the basis for a proper settlement of the case and while there is no assurance that the case will settle if it is provided, it is certain that it will not settle if it is not provided.
For these reasons we believe that the third set of interrogatories is proper and should be answered.
ORDER
And now, November 28, 1977, plaintiffs’ objections to defendant Paul A. Lotke’s third set of interrogatories (26 to 32 inclusive) are overruled and plaintiffs shall file answers to same within 30 days of the date of this order.